         Case 4:18-cv-00524-LPR Document 38 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


MELODI O’NEAL                                                                     PLAINTIFF

v.                              Case No. 4:18-cv-00524-LPR

RON SELF, individually and
in his official capacity as employee of
the Little Rock School District,
JORDAN EASON, individually and
in her official capacity as employee of
the Little Rock School District                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

judgment be entered in favor of Ron Self and Jordan Eason on all claims asserted against them.

       IT IS SO ADJUDGED this 27th day of July 2021.



                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
